Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori, et al. (US20140231233).
Regarding claim 1, Mori teaches a switch device comprising a panel 1 housing a first knob 22, the panel having a wall face 10 around the first knob, the first knob having outside faces opposing the wall face, and the switch device including a second knob 21 adjacent to the first knob, the first knob having a shaft hole 20a formed in at least one of the outside faces thereof, the one outside face which contains the shaft hole, having a base part (section where the element 221 is extending from) formed on an upper side thereof and a recess part 20b formed in a lower side thereof, the recess part extending to a lower end of the one outside face, and 10the base part having an obliquely downwardly inclined part 221 formed on a lower edge part thereof (Figs. 1-15 and annotated figure below).  
Regarding claim 2, Mori teaches the switch device wherein a discharge part (tip of the element 221) where the base part has a narrow width is formed on an end part of the base part along the inclined part221 (Fig. 9 and annotated figure below).  
Regarding claim 5, Mori teaches the switch device wherein the inclined part 221 is formed on lower edge parts of the outside faces of each the first knob and the second knob respectively (Figs. 1-15 and annotated figure below).  

    PNG
    media_image1.png
    583
    443
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    250
    315
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 3, 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 3, the prior art fails to teach or show, alone or in combination, the claimed switch device wherein an inclined face is formed on an end part in a longitudinal direction, on a side opposite to the discharge part, of the base part of the knob, the inclined face being inclined obliquely downward in going inward in a width direction that is orthogonal to the longitudinal direction.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833